IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-41083
                          Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

JESUS REGINO,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-01-CR-73-1
                        --------------------
                            May 29, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Jesus Regino has moved

to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Regino has filed a response.

Our independent review of the record, counsel’s brief, and

Regino’s response discloses no nonfrivolous issue.      Accordingly,

counsel's motion to withdraw is GRANTED.     Counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.   Regino’s motion for the appointment of

counsel is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.